75 N.Y.2d 996 (1990)
The People of the State of New York, Respondent,
v.
Melanie Tarka, Appellant.
Court of Appeals of the State of New York.
Decided May 8, 1990.
Melanie Tarka, appellant pro se.
Robert M. Morgenthau, District Attorney (Carthy A. Smith of counsel), for respondent.
Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA concur in memorandum.
*997MEMORANDUM.
The order of the Appellate Term should be reversed, the judgment of conviction vacated and the information dismissed.
To be facially sufficient, an information must contain allegations of every element of the offense charged and the defendant's commission thereof (CPL 100.40 [1] [c]; 100.15 [3]). Inasmuch as the information charging defendant with disorderly conduct fails to allege the essential element of either intent or recklessness (see, Penal Law § 240.20 [3]), as the People concede, the information is jurisdictionally defective and must be dismissed (see, People v Alejandro, 70 N.Y.2d 133, 135-136; People v Hall, 48 N.Y.2d 927, 928).
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.40), order reversed, etc.